Name: 2001/117/EC: Commission Decision of 26 January 2001 amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC with regard to equidae coming from Bosnia and Herzegovina (Text with EEA relevance) (notified under document number C(2001) 158)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Europe;  health;  tariff policy;  means of agricultural production;  international trade
 Date Published: 2001-02-14

 Avis juridique important|32001D01172001/117/EC: Commission Decision of 26 January 2001 amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC with regard to equidae coming from Bosnia and Herzegovina (Text with EEA relevance) (notified under document number C(2001) 158) Official Journal L 043 , 14/02/2001 P. 0038 - 0039Commission Decisionof 26 January 2001amending Council Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC with regard to equidae coming from Bosnia and Herzegovina(notified under document number C(2001) 158)(Text with EEA relevance)(2001/117/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12, 15, and 19(i) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991, laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18 thereof,Whereas:(1) Council Decision 79/542/EEC(4), as last amended by Decision 2000/623/EC(5), established a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) The animal health conditions and veterinary certification for the temporary admission of registered horses and imports of registered equidae and equidae for breeding and production are laid down respectively in Commission Decisions 92/260/EEC(6) and 93/197/EEC(7), both as last amended by Decision 2000/209/EC(8).(3) The animal health conditions and veterinary certification for re-entry of registered horses after temporary export are laid down in Commission Decision 93/195/EEC(9), as last amended by Decision 2000/754/EC(10).(4) The animal health conditions and veterinary certification for imports of equidae for slaughter are laid down in Commission Decision 93/196/EEC(11), as last amended by Decision 97/36/EC(12).(5) Bosnia and Herzegovina is included in the third country list in Decision 79/542/EEC and the animal health conditions and veterinary certification for importation of equidae are laid down in the aforementioned Commission Decisions.(6) In the context of the events occurring in the Republic of Bosnia and Herzegovina at that time, Commission Decision 92/271/EEC of 20 May 1992 concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia and Herzegovina(13), as amended by Decision 1999/441/EC(14), specifically prohibited the importation into the Community of equidae.(7) Following a Commission veterinary inspection mission in Bosnia and Herzegovina the control of the equine health situation appears to be unsatisfactory and serious flaws have come to light in the adherence to the suspension of imports into the Community of equidae.(8) Taking account of the risks the uncontrolled equine health situation in Bosnia and Herzegovina presents to Community equidae, it appears appropriate to suspend imports of equidae from Bosnia and Herzegovina under the terms of Directive 90/426/EEC.(9) Decision 79/542/EEC and Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC must be amended accordingly.(10) Consequently Decision 92/271/EEC must be repealed in order to reflect the modified import conditions.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Part 1 of the Annex to Decision 79/542/EEC, special column for live equidae, the cross (x) in the line relating to Bosnia and Herzegovina is replaced by zero (0).Article 2Decision 92/260/EEC is amended as follows:1. "Bosnia-Herzegovina (BA)" is deleted in the list of third countries in Group B of Annex I.2. "Bosnia-Herzegovina" is deleted in the list of third countries in the title of the health certificate set out in Annex II (B).3. "Bosnia-Herzegovina (BA)" is deleted in the list of third countries in the third indent of paragraph (d) in Chapter III of Annexes II A, B, C, D and E.Article 3Decision 93/195/EEC is amended as follows:1. "Bosnia-Herzegovina (BA)" is deleted in the list of third countries in Group B of Annex I.2. "Bosnia-Herzegovina" is deleted in the list of third countries in Group B in the title of the health certificate set out in Annex II.Article 4Decision 93/196/EEC is amended as follows:"Bosnia-Herzegovina" is deleted in the list of third countries in Group B in footnote 3 of Annex II.Article 5Decision 93/197/EEC is amended as follows:1. "Bosnia-Herzegovina (BA)" is deleted in the list of third countries in Group B of Annex I.2. "Bosnia and Herzegovina" is deleted in the list of third countries in the title of the health certificate set out in Annex II (B).Article 6Decision 92/271/EEC is hereby repealed.Article 7This Decision is addressed to the Member States.Done at Brussels, 26 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 146, 14.6.1979, p. 15.(5) OJ L 260, 14.10.2000, p. 52.(6) OJ L 130, 15.5.1992, p. 67.(7) OJ L 86, 6.4.1993, p. 16.(8) OJ L 64, 11.3.2000, p. 22.(9) OJ L 86, 6.4.1993, p. 1.(10) OJ L 303, 2.12.2000, p. 34.(11) OJ L 86, 6.4.1993, p. 7.(12) OJ L 14, 17.1.1997, p. 57.(13) OJ L 138, 21.5.1992, p. 39.(14) OJ L 171, 7.7.1999, p. 17.